USDC IN/ND case 1:17-cr-00004-HAB-SLC document 56 filed 09/21/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Cause No. 1:17-CR-4-HAB
                                              )
URYAN J. FRYMIRE                              )

                                    OPINION AND ORDER

       Now before the Court is Defendant’s Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) (ECF No. 48). Defendant requests

compassionate release to care for his ailing mother and because of his concerns over COVID-19.

Defendant fails to assert extraordinary and compelling reasons for release and the § 3553(a) factors

do not support release. For these reasons, his request will be denied.

I.     Offense Conduct

       In January 2017, Homeland Security agents arrested Defendant after he accepted a

shipment of seventeen kilograms of cocaine from a confidential informant. Defendant admitted to

the agents that he was being paid $5,000.00 to pick up the shipment and transport it to Ohio. This

was not the first time that Defendant had engaged in this conduct.

       The Government indicted Defendant on a single count of Possession with Intent to

Distribute 5 Kilograms or More of Cocaine. Defendant entered into a plea agreement that included

an agreed sentence of 145 months. The Court accepted the plea agreement and, in September 2017,

sentenced Defendant to a term of 145 months’ imprisonment with five years of supervised release.

Defendant is incarcerated at FCI McDowell with a projected release date in June 2027.
USDC IN/ND case 1:17-cr-00004-HAB-SLC document 56 filed 09/21/21 page 2 of 5


II.    Legal Analysis

       Defendant’s motion requests compassionate release. Generally, a court is statutorily

prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A

handful of statutory exceptions exist, however, one of which allows a court to grant an inmate

compassionate release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

Under this provision, a court may not modify a term of imprisonment except that –

       (1) in any case --
       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier . . . after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, . . . finds that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       Because Defendant, not the Director of the BOP, filed the motion, Defendant must first

show that he has satisfied the statutory exhaustion requirement. The Government concedes that

Defendant has properly exhausted his remedies. (ECF No. 52 at 4–5).

       Exhaustion aside, Defendant cannot establish the necessary “extraordinary and compelling

reasons” for release. Congress did not define “extraordinary and compelling reasons” in the statute,

instead delegating the matter to the Sentencing Commission to promulgate a policy statement that

“describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

The policy statement, in United States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13 and the

accompanying Application Notes, have not been amended to reflect the First Step Act’s change to


                                                  2
USDC IN/ND case 1:17-cr-00004-HAB-SLC document 56 filed 09/21/21 page 3 of 5


§ 3582(c)(1)(A) allowing prisoners to bring compassionate release claims directly . United States

v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)1. As a result, “§ 1B1.13 and its application notes

provide useful – but not binding – guidance to courts in determining whether a defendant has

identified an extraordinary and compelling reason for compassionate release.” United States v.

Hoskins, No. 2:99 CR 117, 2020 WL 7640408, at *2 (N.D. Ind. Dec. 23, 2020) (citing Gunn, 938

F.3d at 1180). Indeed, “[d]istrict judges must operate under the statutory criteria–‘extraordinary

and compelling reasons’–subject to deferential appellate review.” Gunn, 980 F.3d at 1181.

          Using the guidance of §1B1.13 to inform the statutory criteria, the court considers the

medical condition of the defendant, his age, his family circumstances, and whether there is in the

defendant’s case an extraordinary or compelling reason “other than or in combination with” the

other reasons described in the Application Notes.2 Second, the Court determines whether the

Defendant is “a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court considers the § 3553(a) factors, “to

the extent they are applicable.” U.S.S.G. § 1B1.13.

          Courts in this Circuit were once forced to go through an extended analysis when COVID-

19 was raised as the extraordinary and compelling reason. That analysis is no longer necessary. In

July, the Seventh Circuit all but eliminated COVID-19 as a basis for compassionate release under

18 U.S.C. § 3582(c)(1)(A). In United States v. Broadfield, 5 F.4th 801 (7th Cir. 2021), the court

stated:


1
 Yet as Gunn made clear, the policy statement’s requirement that the court consider whether the reduction is otherwise
“consistent with this policy statement” does not limit a district judge’s discretion. This is because the statute by which
the district court is bound requires a reduction to track “applicable policy statements.” And the Sentencing
Commission has not yet issued a policy statement “applicable” to Defendant’s request. Thus, Gunn held, “[a]ny
decision is ‘consistent with’ a nonexistent policy statement.” Gunn, 980 F.3d at 1180




                                                            3
USDC IN/ND case 1:17-cr-00004-HAB-SLC document 56 filed 09/21/21 page 4 of 5


       Section 3582(c)(1)(A) was enacted and amended before the SARS-CoV-2
       pandemic, and it will continue to serve a beneficent function long after the
       pandemic ends. But for the many prisoners who seek release based on the special
       risks created by COVID-19 for people living in close quarters, vaccines offer relief
       far more effective than a judicial order. A prisoner who can show that he is unable
       to receive or benefit from a vaccine still may turn to this statute, but, for the vast
       majority of prisoners, the availability of a vaccine makes it impossible to conclude
       that the risk of COVID-19 is an “extraordinary and compelling” reason for
       immediate release.

Id.

       Defendant is vaccinated. (ECF No. 52 at 10). Defendant may have concerns about those

around him who are not, but those concerns do not require his early release.

       On top of his COVID concerns, Defendant claims that he should be released to care for his

elderly mother. While the Court is sympathetic to the concerns of the Defendant about the health

of his aging mother, “family circumstances that would amount to an extraordinary and compelling

reason [for compassionate release] are strictly circumscribed under the [applicable United States

Sentencing Commission] policy statement and do not encompass providing care to elderly

parents.” United States v. Goldberg, No. 12-180 (BAH), 2020 WL 1853298, at *4 (D.D.C. April

13, 2020); see also U.S.S.G. § 1B1.13 cmt. n.1(C) (limiting family circumstances that may be

considered an adequate reason for a sentence reduction to the need to care for the defendant’s

minor children or a spouse or registered partner when no other caregiver is available). Thus,

“[c]ourts have not considered a parent’s or grandmother’s health as an ‘extraordinary and

compelling’ reason under 18 U.S.C. § 3582(c)(1)(A).” United States v. Stewart, No. 1:16-CR-89-

HAB, 2020 WL 5406181, at *3 (N.D. Ind. Sept. 9, 2020); see also United States v. Bonel, No.

4:14-CR-180 (4), 2020 WL 3470319, at *3 (E.D. Tex. June 25, 2020) (defendant’s contention that

she “is needed at home to help her grandmother,” while commendable, does not meet the

requirements for family circumstances that establish extraordinary and compelling reasons for



                                                 4
USDC IN/ND case 1:17-cr-00004-HAB-SLC document 56 filed 09/21/21 page 5 of 5


release from imprisonment); United States v. Baye, No. 3:12-CR-00115-RCJ, 2020 WL 2857500,

at *10 (D. Nev. June 2, 2020) (denying defendant’s compassionate release motion to care for his

widowed mother’s deteriorating health); Goldberg, 2020 WL 1853298, at *4 (denying

compassionate release motion and stating that “a desire to care for one’s elderly parents does not

qualify as an ‘extraordinary and compelling’ reason for release” under 18 U.S.C. § 3582(c)(1)(A));

United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July 15, 2019)

(denying compassionate release motion to care for defendant’s ill mother because “[m]any, if not

all inmates, [have] aging and sick parents”).

       Even if Defendant had not failed to exhaust administrative remedies, and even if Defendant

had shown extraordinary and compelling reasons, the Court would find that the § 3553(a) factors

do not support release. Defendant has thirty-nine prior adult convictions, most of which were not

pointed to calculate his criminal history score. He faced a mandatory minimum sentence of 120

months. Considering his criminal background, the large drug quantity involved in the offense, and

the mandatory minimum sentence, the Court cannot conclude that having Defendant serve less

than five years would satisfy the purposes of sentencing.

III.   Conclusion

       For these reasons, Defendant’s Motion for Sentence Reduction Under 18 U.S.C. §

3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) (ECF No. 48) is DENIED.

       SO ORDERED on September 21, 2021.

                                                 s/ Holly A. Brady
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT




                                                  5
